Ellis, J.
Robert Montsdoca was indicted for robbery-alleged to have been committed in Osceola County on May 17th, 1921 by taking from the person of W. S. Lamacks against his will sixty dollars in money, Montsdoca not then being armed with a dangerous weapon. Joe Tracy was charged in the same indictment as principal in the second degree being present aiding, inciting assisting and abetting Robert Montsdoca in the commission of the felony. See Henry v. State, 81 Fla. 763, 89 South. Rep. 136.
The defendants pleaded not guilty. Upon a trial of the cause a verdict of guilty as charged in the indictment was returned by the jury against both defendants. They seek to reverse the judgment upon writ of error.
There are thirty-one assignments of error all of which rest upon the evidence as being insufficient to support the verdict and the giving of certain instructions to the jury and the refusal to give others requested. Some of the assignments are argued in behalf of Montsdoca and others in behalf of Tracy. Many of the errors assigned are abandoned.
The theory of the defense is that the property was not obtained by Montsdoca and Tracy from Lamacks by putting him in fear within the meaning of the statute. That if it was obtained at all it was not obtained by violence nor by putting Lamacks in fear, that it was obtained by threats of arrest or criminal prosecution for other than sodomitical practices.
Section 5056 Revised General Statutes 1920 provides as follows: “Whoever by force, violence or assault, or putting in fear, feloniously robs, steals and takes from the person of another money or other property, which may be the subject of larceny, (such robber not being armed with a *85dangerous weapon) shall be punished by imprisonment in the State prison not exceeding fifteen years. ’ ’
The language of the indictment so far as it relates to the taking of the property is as follows: That Montsdoca “by force, violence and assault and putting in fear, unlawfully and feloniously did then and there rob, steal and take away from the person of W. H. Lamacks against his will the sum of sixty dollars in lawful money of the United States of America,” etc., “The said Robert Montsdoca not being then and there armed with a dangerous weapon.”
Tracy was charged as stated with the offense of being then and there “unlawfully and feloniously present aiding and inciting, assisting and abetting said Robert Montsdoca in manner and form and by means aforesaid the said felony then and there to do and commit.”
It will be observed from a careful reading of the statute that there are several alternative ingredients of the crime of robbery. If property the subject of larceny is unlawfully taken from another either by force or violence or by assault or by putting in fear, the offense denounced by the .statute is committed. The indictment charges these alternative ingredients of the offense conjunctively and the charge should be sustained if either alternative ingredient is proven. See McDuffee v. State, 55 Fla. 125, 46 South. Rep. 721; Lewis v. State, 55 Fla. 54, 45 South. Rep. 998; Strobhar v. State, 55 Fla. 167, 47 South. Rep. 4; Bradley v. State, 20 Fla. 738; King v. State 17 Fla. 183; Gafford v. State, 79 Fla. 581, 84 South. Rep. 602.
In the case of Simmons v. State 41 Fla. 316, 25 South. Rep. 881 the defendants were charged with robbery by one of the methods only by which the statute declares the offense may be committed namely: “putting in fear.” In *86that cáse the court speaking through Mr. Justice Carter said that the defendants by falsely representing and pretending that one of them was an officer and authorized to take the property, and by “then and there threatening to arrest and take into custody the said Rebecca Jackson (the victimized person) if she resisted them in the taking of said furniture” cannot be said to have put in fear the person alleged to have been robbed by that method. Under the common law the putting of the victim in fear was not an essential ingredient of robbery. At common law the elements of robbery were: the lack of consent, the force and.violence used or the putting in fear of the person robbed. These elements distinguished robbery from extortion, obtaining goods under false pretense and larceny. See 29 R. C. L. 1139; 2 East’s P. C. 707; 2 Bishop’s Criminal Law 670; 4 Bl. Comm. 242.
-{According to the above authority the distinction between larceny and robbery is a nice one. “The criterion which distinguishes these offenses is the violence which precedes the taking. There can be no robbery without violence, and there can be no larceny with it. It is violence that makes robbery an offense of greater atrocity than larceny. Robbery may thus be said to be a compound larceny composed of the crime of larceny from the person with the aggravation of force, actual or constructive, used in the taking. 29 R. C. L. 1140; 34 Cyc. 1796.
An intent to steal is essential, so is violence or putting in fear.
See 34 Cyc. 1799. The violence or intimidation must precede or be contemporaneous with the taking of the property. See Colbey v. State, 46 Fla. 112, 35 South. Rep. 189.
^The degree of force used is immaterial. All the force *87that is required to make the offense a robbery is such force as is actually sufficient to overcome the victim’s resistance. See 34 Cyc. 1800; Tones v. State, 48 Tex. Cr. 363, 88 S. W. Rep. 217, 122 Am. St. Rep. 759, 1 L. R. A. (N. S.) 1024.
Violence need not be actual to constitute the offense of robbery. It is robbery to create in the person to be despoiled a reasonable apprehension of violence to avoid which he parts with the thing. An assault which has not traveled to a battery, or probably any such array of force as is calculated to create the reasonable apprehension though short of a technical assault suffices. The menace must be of a sort to excite reasonable apprehension of d anger j|Thr eat of prosecution for a crime is generally regarded as insufficient to create fear upon the theory that a man in the hands of the law is not legally presumed to be in danger of bodily harm. The one exception grafted upon the doctrine by the English cases is a threat to bring against the victim the charge of sodomy. But says Mr. Bishop there is clearly no foundation of principle for the exception. It is an excrescence on the law. 2 Bishop’s New Criminal Law 674-675.
“But where one falsely pretended to have official authority and thereon seized another, shoved him against a wall, and threatened to take him to jail unless he paid the demanded money, this actual violence elevated the taking of the money to robbery.” 2 Bishop’s New Criminal Law 676; Bussey v. State, 71 Ga. 100; McCormick v. State, 26 Tex. App. 678, 9 S. W. Rep. 277; 23 R. C. L. 1148; Williams v. State 51 Neb. 711, 71 N. W. Rep. 729.
And in 2 East’s Pleas of the Crown 709 a case is recorded where a man carrying cheeses along the highway in a cart' was stopped by one Hall, who insisted on seizing them for *88a want of a permit, which was a mere pretense. On some altercation the owner and Hall agreed to go before a magistrate to determine the matter. In the meantime other persons in confederacy with Hall for the purpose carried away the goods in the owner’s absence, no force was used. Judge Hewitt left the matter to the jury who found it robbery and found a verdict for the owner against the hundred of Chippenham on the statutes of hue and cry. The court of King’s Bench was of the same opinion.
In a note to the case by the author, the opinion is expressed that the decision was grounded on the consideration that the first seizure of the cart and goods by Hall being by violence and while the owner was present constituted the offense robbery.
As for taking by force, it may be either actual or constructive. Constructive force is anything which produces fear sufficient to suspend the power of resistance and prevent the free exercise of the will. See Note 57 L. R. A. 447-VIII Resume.
The evidence in the dase was quite sufficient to support the charge of robbery upon either of two methods by which it was charged to have been submitted.
' There was an assault upon the victim and a violent or forceful taking of possession of the automobile which he was driving and he was not permitted to depart until he paid the defendants the money they demanded. There were threats of a prosecution for an alleged crime following the assault and forceful detention of the victim sufficient to overcome his resistance and prevent the exercise of his will. There was intimidation through threats of prosecution inducing on the part of thé victim fear of personal harm. There was false pretension on the part of defendants to *89official authority and under such pretense they assaulted Lamacks, took the ignition key out of his car thus preventing him from pursuing his journey and forcefully detaining him and threatened to arrest him and take him before a magistrate. Under these circumstances he surrendered the money to them which they demanded under the fear of bodily injury if he refused.
Lamacks was traveling through the country in an automobile. The engine became hot and he stopped his car ro allow it time to cool. While waiting for his car to cool he fell asleep. The defendants seeing the man asleep crossed the road to where he was. Montsdoca x ‘ grabbed ’ ’ Lamacks by both shoulders and shook him and ordered him to get out of the car. Tracy took the key from the switch board. They told him that they had him under arrest. That Montsdoca was an officer and would take Lamacks before the Judge but if Lamacks would pay one hundred dollars they would let him go. The victim of this assault testified that he was in fear, that he did not know what the two men would do to him and in that fear delivered the money to them.
In any case the money was obtained after the assault upon the victim and forceful taking possession of his car by removing the key switch and ordering the man to get out.. "
There was some slight variation in Lamack’s testimony from that which, he gave soon after the occurrence at the preliminary hearing but the variations were slight and unimportant. The jury had the witnesses before them and had the opportunity of observing their conduct upon the stand and were doubtless better qualified to reconcile apparent inconsistencies in the evidence than we whose function it is to read the written word, after it has been spoken' *90by the witness and. recorded upon paper by stenographic marks and signs which must yet be transcribed and interpreted by the stenographer before they reach here.
Robert Montsdoca testified in his own behalf. His account of the transaction was different from that given by Lamacks. There was no categorical denial by him however that he got the money from Lamacks and kept it. There was an inferential denial of that part of the transaction. He gave an account of the occurrence which he said was all that occurred. The account given by him did not contain a statement that he obtained any money from Lamacks.
We have examined the charges given by the court and find them to be a full, clear and correct, exposition of the law as applicable to the evidence in the case. The charges requested and refused were properly refused because some of them were erroneous because they undertook to interpret and give significance to certain facts which were sought to be established by the evidence and the others were fully covered by the general charge.
The record discloses no error in the trial. The defendants were ably represented by counsel, the trial was conducted without prejudices and the charge of the court fully presented the law applicable do the evidence. So the judgment is affirmed.
Whitfiedd and West, J. J., concur.